DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
The rejections of claims 3, 16, 18, 22 and 30 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments and arguments filed on 12/21/21.

New Claim Rejections - 35 USC § 112(b)
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 37 is newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 is unclear.  The term “fondant texture” in claim 37 is a relative term which renders the claim indefinite. The term “fondant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Examiner’s note: as it is unclear how such term is to be interpreted, a search of the prior art was not possible.
	
Maintained, Modified and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified and new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18, 22-29 and 31-34 remain rejected and claim 38 is newly rejected under 35 U.S.C. 103 as being unpatentable over Larant et al. (US 2015/0110889; published: 4/23/15; in IDS dated 8/19/19), in view of Samain et al. (US 2018/0369107; published: Dec. 27, 2018; priority date: Dec. 14, 2015; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lorant et al. is directed to cosmetic compostions comprising a gemini surfactant and high levels of solid fatty surfactants (Title). Lorant et al. teach a cosmetic composition of oil-in-water emulsion type comprising (1) at least one gemini surfactant of formula (I) (i.e., a non-silicone surfactant); and (2) at least 20% by weight of the total weigh of the composition of a fatty phase comprising at least one oil and at least one fatty substance chosen from solid fatty substances and pasty fatty substances (limitation of instant claims 1 and 29; Abstract). In one embodiment, the fatty phase comprises at least one wax, at least one pasty fatty substance and at least one oil (limitation of instant claims 1 and 26-27; claim 12). Lorant et al. teach that the proportion of the fatty phase may range from 20% to 50% by weight relative to the total weight of the composition, and wherein this amount does not include the content of lipophilic surfactants ([0041]).
	The waxes of Lorant et al. have a melting point of greater than or equal to 30 °C (limitation of instant claim 3; [0087]). The waxes that may be used in a composition include waxes of vegetable origin (limitation of instant claim 3; [0092]) such as the mixture of polyglycerolated vegetable (mimosa/jojoba/sunflower) waxes sold under name Hydracire S by the company Gattefosse; in a particular embodiment, the composition contains 5.0 wt% Hydracire S (limitation of instant claims 5-6 and 38; [0096] and Example 1). With regards to the claimed hardness and melting point in claims 1-2, since Hydracire S is the same first solid fatty substance as instantly claimed, it must necessarily possess the same characteristics; in view of MPEP §2112(I), claiming an unappreciated property of a prior art composition, which is inherently 
	With regards to the claimed second solid fatty substance, Lorant et al. teach that the wax can be, for example, carnauba wax; in a particular embodiment, the composition contains the abovementioned 5 wt% Hydracire S (i.e., first solid fatty substance) and 0.75 wt% carnauba wax (i.e., wax of plant origin), 8.0 wt% polymethylene wax (Cirebelle 303) and 3.00 wt% of beeswax (i.e., wax of animal origin) (limitation of instant claims 1, 9-11, 13-14 and 38, Example 1). In the above embodiment, the mass ratio of first and second fatty substances is 0.42 (limitation of instant claims 15 and 38). With regards to the weight ratio of (first and second solid fatty substances)/oil, the amount of first + second solid fatty substances in the abovementioned embodiment is 16.75 wt% and the amount of oil (isohexadecane) is 11.6 wt%, which results in a 1.44 weight ratio which reads on the range recited in instant claim 28 (Example 1).
With regards to the claimed hardness and melting point in claims 1 and 7-8, since the abovementioned ingredients are the same second solid fatty substances as instantly claimed, it must necessarily possess the same characteristics; in view of MPEP §2112(I), claiming an unappreciated property of a prior art composition, which is inherently present in the prior art, does not necessarily make the claim patentable. 
With regards to the claimed non-silicone surfactant, Lorant et al. teach an embodiment, wherein gemini surfactant is present at 3.0 wt % (limitation of instant claim 31; Example 1). 
It is noted that water is present in 55.45 wt% in this embodiment (limitation of instant claim 32; Example 1). 
With regards to instant claim 33, Lorant et al. teach wherein the composition further comprises a non-volatile oil such as polydimethylsiloxanes, polydimethylsiloxanes comprising alkyl or alkoxy groups that are pendent and/or at the end of a silicone chain, these groups each containing from 2 to 24 carbon atoms, phenyl silicones, for instance phenyl trimethicones, phenyl dimethicones, phenyltrimethylsiloxydiphenylsiloxanes, diphenyl dimethicones, diphenylmethyld iphenyltrisiloxanes and 2-phenylethyl trimethylsiloxysilicates, and dimethicones or phenyl trimethicones with a viscosity of less than or equal to 100 cSt, and mixtures thereof ([0104-0114]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Lorant et al. teach incorporation of gelling agents, wherein the gelling agent can be a hydrophilic or lipophilic gelling agent, but does not specifically teach wherein the gelling agent is associative, as required by instant claims 1, 16, 18, 22 and 38. As defined in the instant specification, an associative gelling agent is “an amphiphilic 
	Lorant et al. do not teach wherein the composition further comprises an additional aqueous gelling agent, as required by instant claims 23-25.
However, these deficiencies is cured by Samain et al.
	Samain et al. are directed to a process for treating keratin fibres using an aqueous composition comprising a combination of particular alkoxysilanes (Title). Samain et al. teach wherein the abovementioned composition comprises a thickener, wherein the thickening polymer may be associative or non-associative anionic, cationic, amphoteric or nonionic polymers ([0090]). Furthermore, Samain et al. define “associative polymers” as polymers that are capable of reversibly associating with each other or with other molecules ([0091]). It is noted that this is a similar definition as that in the instant specification, except that the instant application defines it as an amphoteric polymer which the same behavioral characteristic. Samain et al. teach the associative polymer is the terpolymer methacrylic acid/methyl acrylate/behenyl alcohol dimethyl-meta-isopropenylbenzylisocyanate ethoxylated (40 EO) (elected species; [0176]). 
	With regards to non-associative thickening polymers, Samain et al. teach wherein the non-associative thickening polymers may be made of crosslinked acrylic homopolymers ([0157]), carrageenans ([0118]), salified crosslinked acrylic acid homopolymers ([0158]).
Samain et al. teach wherein these thickeners can be present in an amount ranging from 0 to 20% by weight ([0250]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute one gelling polymers for another, each of which is taught by the prior art to be useful for the same purpose (gelling polymers of Lorant et al. with that of Samain et al. (e.g., methacrylic acid/methyl acrylate/behenyl alcohol dimethyl-meta-isopropenylbenzylisocyanate ethoxylated (40 EO) terpolymer) for the purpose of enhancing the viscosity of the topically applied cosmetic composition), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06). 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 30 remains rejected under 35 U.S.C. 103 as being unpatentable over Larant et al. (US 2015/0110889; published: 4/23/15; in IDS dated 8/19/19) and Samain et al. (US 2018/0369107; published: Dec. 27, 2018; priority date: Dec. 14, 2015; of record) as applied to claims 1-16, 18, 22-29 and 31-34 and 38 above, and further in view of Birbara (US 2011/0311592; published: Dec. 22, 2011; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Lorant et al. and Samain read on instant claims 1-11, 13-16, 18, 22-29, 31-34 and 38 (See above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)

Birbara teaches that non-ionic surfactants are extensively used in cosmetics because they are considered to be harmless because they are fatty acid esters of polyalcohol such as sorbitan, sucrose and glycerin ([0355]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional surfactants used in cosmetic applications.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP §2144.06).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Larant fails to teach the unexpected and improved results achieved according to the present invention due to the present of the associative 
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a) Based on the data presented in the specification, it is not clear what factor is producing the difference in effects between Example 3 and Examples 14-16. There are more than one variable in these comparisons. For example, the difference between Example 3 and 16 is the type of polymer (Viscophobe DB or Hostacerin AMPS) as well as the amount of the polymer (2.17% or 0.5%). Therefore, one of ordinary skill in the art cannot determine from the data, if the difference in effect is due to the type of the polymer or the amount of the polymer or both are factors.
(b)  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  In the instant case, the claims are directed to a broad range of components (e.g., any associative aqueous gelling polymer in combination with two claimed solid fatty substances) whereas the Applicants direct attention to Example 3 of the instant specification, which comprises specific ingredients in specific quantities. 
	Applicants argue that there is nothing in Samian that would have motivated or led a person of ordinary skill in the art to have selected an associative aqueous polymer 
This is not found persuasive. In response to applicant's argument that a person of ordinary skill in the art would not pick the associative aqueous gelling polymers from Samian in order to solve the problem addressed by the Applicants, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Examiner also directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations that the prior art: “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”   
	Applicants argue that the results achieved by the present invention would not have been reasonably predictable from the cited art and there would not have been a reasonable expectation of success of obtaining such results at the time of the present invention (Remarks: p. 15).
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., effects of the composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that based on the teachings 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks: p. 16), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.